*719Upon consideration of the petition filed by Plaintiff on the 8th of February 2019 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of May 2019."
The following order has been entered on the motion filed on the 15th of February 2019 by Plaintiff to Amend Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference, this the 9th of May 2019."
The following order has been entered on the motion filed on the 18th of February 2019 by Plaintiff to Deny Motion to Dismiss:
"Motion Denied by order of the Court in conference, this the 9th of May 2019."
The following order has been entered on the motion filed on the 18th of February 2019 by Plaintiff to Compel:
"Motion Denied by order of the Court in conference, this the 9th of May 2019."